Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 is amended to correct a minor grammatical error as follows striking the word “way” as indicated:
Claim 9.  The particle beam system of claim 8, wherein the shielding electrode is configured so that, during use of the shielding electrode when disposed in the first position, the shielding electrode influences the electric field so 
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claim 1 recites several conventional features of the prior art including an ion and electron beam column along with a shield electrode.  The most relevant reference includes US Patent Application Publication 2018/0025885.  Attention is drawn to Fig. 4 and shield electrode 11 along with the coincident electron and ion beam axes 16 and 17.  However, the particulars of claim 1 regarding the geometry of the shield electrode and the beam columns is not taught or fairly suggested.  For example, an initial difference would include the end electrode 11 being positioned about the electron beam column rather than the required ion beam column in claim 1.  The claim continues to diverge from the 
Consequently, claim 1 and dependent claims 2-20 are allowable by at least virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DAVID A VANORE/Primary Examiner, Art Unit 2881